DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 07/12/2022.
Claims 1-2, 8-9, and 15-16 have been amended. 
Claims 1-20 are pending and have been examined here. 
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s Response, filed 07/12/2022, with respect to the 35 U.S.C. 101 and 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 and 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the direction of claims 1, 8, and 15 to patent eligible subject matter, the claims are not directed to the abstract ideas which they recite since the claims, through the training of a cascaded machine learning model and the use of such a cascaded machine learning (which comprises two separate machine learning models to generate separate predictions for separate modes of travel) in order to generate an optimal travel itinerary for a user. Such a combination of elements brings about a technical improvement to the claimed invention by allowing a computing device to automatically learn how to predict optimal travel itineraries for users. The claims are therefore directed to patent eligible subject matter under 35 U.S.C. 101. 
For a description of the novelty/non-obviousness of claims 1, 8, and 15, please see page 14 of the Non-Final Action mailed 05/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schiaffino, Silvia, and Analía Amandi. "Building an expert travel agent as a software agent." Expert Systems with Applications 36.2 (2009): 1291-1299; hereinafter “Schiaffino”
Schiaffino teaches a travel agent which uses a machine learning model, but is silent as to the specific combination of elements outlined on page 14 of the Non-Final Action mailed 05/04/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628